We assume, in plaintiff’s favor, that his motion for a default *389judgment was made within one year of defendants’ defaults, as required by CPLR 3215 (c), but nevertheless affirm denial of the motion since defendants demonstrated a reasonable excuse for their defaults, namely, law office failure (CPLR 2005), and a meritorious defense, namely that the complaint may be time-barred because the notices of claim, although served within 90 days after the plaintiff was notified that his position had been terminated were not served within 90 days after the date of the disputed letter giving rise to the action. We note that plaintiff does not claim prejudice as a result of the delay (see, Pieretti v Flair DéArt, 99 AD2d 980, 981). Concur — Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.